DETAILED ACTION
This action is responsive to the amendments filed on 1/19/2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed on 1/19/2022, with respect to the previous art rejections have all been fully considered and are persuasive in view of Applicant’s filed amendments.  Therefore, said rejections have been withdrawn. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gerald T. Gray on January 21st, 2022.  The authorized amendment is addressed below:
	In line 1 of claim 17, change the wording: 
	“A non-transitory memory having” to ---A non-transitory memory comprising---.

Allowable Subject Matter
Claims 1, 3-9, 11-17, and 19-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
	With respect to independent claims 1, 9, and 17; the present invention is directed to an apparatus, method, and non-transitory CRM (which performs program steps when 
	The closest prior art of record, Kim et al. (US 2018/0198668: previously cited), shows a similar apparatus, method, and non-transitory CRM (which performs program steps when executed by processor) that performs specific steps/functions for implementing specialized phase-rotations on M pieces of modulated data.  Where the merits of the Kim et al. reference were previously addressed in the FAOMs mailed on 11/12/2021 (all of which is/are incorporated by reference into this section of this Office Action). 
	However, the prior art of record (including but not limited to Kim et al. reference), fails to anticipate and/or obviously meet (either alone or in-combination) the limitations added to each of the independent claims as filed by applicant on 1/19/2022.
	The Examiner notes that the entirety of each independent claim is the subject matter that renders each of the independent claims allowable; not solely the newly added portions (since the other limitations provide context).  The dependent claims are each allowable for at least the subject matter of the corresponding independent/parent claim(s) (and/or their own respectively required limitations).  Claims 1, 3-9, 11-17, and 19-23 each meet the provisions of 35 U.S.C. 101 and relevant provisions of 35 U.S.C. . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and are cited in the attached PTO-892 form.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. Perez, telephone number (571)270-3231.  The examiner can normally be reached on Monday through Friday: 10am to 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David C. Payne can be reached on (571)272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES M PEREZ/Primary Examiner, Art Unit 2637                                                                                                                                                                                                        1/28/2022